Citation Nr: 1630102	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  10-11 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an effective date earlier than July 31, 2007 for the grant of service connection for bilateral hearing loss disability.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of right ring finger injury and, if so, whether the claim should be granted.

3.  Entitlement to service connection for a respiratory disorder claimed as breathing trouble.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from July 1973 to April 1974 and March 1976 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Offices (RO) in Houston, Texas, and Phoenix, Arizona.  The Veteran reported in July 2016 that he had moved to Arizona, and requested transfer of jurisdiction in these matters to that RO.

In November 2012, the Veteran revoked his representation by the Disabled American Veterans and has not executed a VA Form 21-22 in favor of other representation.  See VA Form 21-4138 (November 2012).  He further withdrew his request for a Board hearing in October 2015.  See Hearing Request (October 2015).  Therefore, no further action is necessary in this regard.

The issue of entitlement to service connection for a respiratory disorder (claimed as breathing trouble) is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ

The Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.


FINDINGS OF FACT

1.  Service connection for residuals of injury to the right ring finger was denied in unappealed December 1980 rating decision; evidence received since that decision is cumulative or redundant of the evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim, and is insufficient to raise a reasonable possibility of substantiating the claim.
2.  VA received the Veteran's claim for service connection for bilateral hearing loss disability on July 31, 2007; none of the correspondence or submissions received prior to this date may be construed as an informal claim for service connection for hearing loss disability.


CONCLUSIONS OF LAW

1.  New and material evidence has not been presented to reopen a claim for service connection for residuals of right ring finger injury.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156(a) (2015).

2..  The criteria for an effective date earlier than July 31, 2007 for a grant of service connection for bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. § 3.400 (2015); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by letters dated in April 2009, June 2009, and August 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the.  These records have been associated with the claims file.  VA further obtained a VA medical opinion on the right ring finger claim that is supported by a complete rationale.  It is noted that typically a VA examination not required where the outcome of an appeal turns on the date the Veteran filed his claim such as in the case of an earlier effective date for service connection; and VA is not required to provide a medical examination or obtain a medical opinion in the case of a new and material evidence claim until new and material evidence has been presented.

II.  Previously Denied Claims - New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Facts & Analysis

The Veteran seeks service connection for residuals of right ring finger injury.  In connection with his original claim for service connection for the right ring finger, he reported that he sustained an injury to the right ring finger in May 1976 when he dropped a trash can on his hand.  STRs show no complaints or findings related to this event.  A June 1976 report of separation examination reflects no abnormal pathology of the right hand or right ring finger.  Report of VA examination dated in September 1978 reflects no complaints or abnormal pathology of the right hand or fingers.  There was normal range of motion of the joints of right hand including the ring finger and mild tenderness in the joint area.  Right hand grip was good and x-ray showed no evidence of fracture, dislocation, or boney destruction.  A small amount of soft tissue swelling along with proximal interphalangeal joint laterally (without abnormal calcification) was found.  No diagnosis was rendered for residuals of right ring finger injury.

In December 1979, VA received a claim for service connection for the right ring finger.  In a December 1980 rating decision, the RO denied the claim for residuals of right ring finger injury because the evidence failed to show any residual disability associated with the reported injury to the right ring finger.   The RO notified the Veteran of the decision in a letter dated in January 1981 noting that the claim was denied because the evidence did not show chronic right hand, finger or wrist disease or disability in service or due to service.  No appeal was received and that decision became final.

In a September 1989 statement, the Veteran requested service connection for right ring finger disability due to injury in 1974 at the Aberdeen Proving Ground, Maryland.  He stated that his STRs supported the claim.  See VA Form 21-4138 (September 1989).  A January 1995 rating decision denied Entitlement to service connection for injury to right wrist/hand under 38 U.S.C.A. § 1151.

Report of VA examination dated in February 1997 reflects no atrophy of the small musculature of the hands.  In April 1998 correspondence, the Veteran requested that VA reopen his claim for service connection for right ring finger disability.  See VA Form 21-4138 (April 1998).  In an August 1998 rating decision, the RO denied reopening of the claim for service connection for residuals of right ring finger injury.  An August 1998 letter notified the Veteran of this decision.

In April 2009, VA received a claim for right ring finger disability.  See VA Form 21-4138 (April 2009).  A July 2009 VA examination report reflects that the Veteran's right hand complaints "were not associated with the slightly enlarged PIP joint of the fourth ring finger; his complaints are associated with carpal tunnel syndrome which is not associated with this finger."  The examiner stated that the "there is no evidence to indicate an injury on active duty.  There is multiple evidence or prior workman's compensation injuries to the right upper extremity and filing for claims due to slip and falls."  In a November 2009 rating decision, the RO denied the claim to reopen.

Medical evidence associated with the record does not show that the Veteran has residuals of right ring finger injury in service.

The Board finds that the recent evidentiary submissions, lay and medical, do not cure any prior evidentiary defect.  To the extent that the Veteran is asserting that he has residuals of right ring finger injury related to service, such contentions were previously of record and considered at the time of the prior denials.  Thus, this information is merely cumulative of information previously of record.  The evidence is not new and essentially duplicative of evidence previously before VA decision makers at the time of the last final adjudication. 

Thus, new and material evidence to reopen the previously disallowed claim has not been submitted.  Accordingly, the petition to reopen is denied.


III.  Effective Dates

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency, and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §§ 3.400, 3.400(b)(2) (2015).  If a claim is reviewed at the request of the claimant more than one year after the effective date of a liberalizing law, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114 (a)(2).

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(p).

The date of receipt shall be the date on which a claim, information or evidence was received by VA.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155.

Under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However the provisions of 38 C.F.R. § 3.157(b)(1) state that such reports must relate to examination or treatment of a disability for which service-connection has previously been established or that the claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1).

Analysis

The claims file shows that VA received a claim for service connection for hearing loss disability on July 31, 2007.  See VA Form 21-4138 (July 31, 2007).  In a November 2009 rating decision, the RO granted service connection for bilateral hearing loss disability, effective from July 31, 2007.  The Veteran subsequently perfected an appeal of the assigned effective date.  However, he has not expressed any specific argument in support of his claim for an effective date earlier than July 31, 2007.  See VA Form 21-4138 (Notice of Disagreement) (January 2009); and VA Form 9 (March 2010).

Having carefully reviewed the evidence of record, the Board finds that the claim is denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no legal basis for the award of an effective date earlier than July 31, 2007, for the award for service connection for bilateral hearing loss disability.  None of the correspondence or submissions received prior to this date may be construed as an informal claim for service connection for hearing loss disability.  The effective of the award is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  Here, that date is July 31, 2007.

Also, there is no legal basis for the assignment of an earlier effective date under other any provision of law pertaining to the assignment of effective dates.  The Board notes that the Veteran's claim was not received within one year from the date of his separation from service.  Thus, an effective date of the day following the date of his separation from service is not warranted under 38 C.F.R. § 3.816(c)(3).  No other regulation provides for an effective date earlier than currently assigned.

The Veteran may believe that an earlier effective date is warranted because he had a hearing loss disability prior to the date VA received his claim.  However, the effective date of the award of service connection is not based on the date of the earliest medical evidence demonstrating a disability, but on the date that the application upon which service connection was eventually awarded was filed.  Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.").  The mere existence of medical evidence of a diagnosis and treatment does not establish an intent to seek service connection or entitlement to an earlier effective date.  Id; Brannon v. West, 12 Vet. App. 32, 35 (1998).  While evidence contained in treatment records may constitute an informal claim in certain circumstances under 38 C.F.R. § 3.157(b), such provision explicitly applies only to cases where service connection has already been established or has been denied on the basis that the condition is noncompensable.  See MacPhee v. Nicholson, 459 F.3d 1323, 1325- 26 (Fed. Cir. 2006); Lalonde, 12 Vet. App. at 382.  Such circumstances are not shown here.

In this case, a statement dated in July 31, 2007, is the earliest communication in regards to hearing loss disability.  Therefore, an effective date earlier than July 31, 2007, for the award of service connection for bilateral hearing loss disability is not warranted.  Accordingly, the claim is denied.  Sabonis, supra.


ORDER

The petition to reopen the previously denied claim for service connection for residuals of right ring finger injury is denied.

An effective date earlier than July 31, 2007 for the grant of service connection for bilateral hearing loss disability is denied.


REMAND

The Veteran submitted an email in June 2014 claiming service connection for breathing trouble.  The RO denied the claim in a November 2014 rating decision and the Veteran perfected an appeal of that matter.  Although the RO referenced an October 9, 2014 Section "5103 Notice" letter in the November 2014 rating decision, the November 2014 notice letter, and the June 2015 Statement of the Case, the claims file does not include a record of this notice letter having been sent to the Veteran.

It is noted that the Veteran is a pro se appellant in this matter.  Therefore, to ensure VA has met its duty to notify, the claim is remanded for issuance of a notice letter to the Veteran on the information or evidence required to substantiate his claim.

Accordingly, the claim is REMANDED for the following action.

1.  The AOJ should issue to the Veteran a letter consistent with 38 U.S.C.A. § 5103 (notice of the information or evidence required to substantiate his claim) on the issue of entitlement to service connection for a respiratory disorder, claimed a breathing trouble.

2.  After ensuring that the requested development is complete and conducting any other development deemed necessary, the AOJ should readjudicate the claim for service connection for a respiratory disorder, claimed as breathing trouble.  If the claim remains denied, the Veteran should be furnished with an SSOC and given an opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


